Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 9 September 1775
From: Baldwin, Loammi
To: Washington, George



May it Please your Execellency
Cheelsea [Mass.] Sept. 9th 1775

I Returnd to my post yesterday after Settleing cheaf of my affairs & found all Well. The Bearer of this will Conduct to your Excellency a Person who Says he was Servant to General How. he came on to Noddles Island from there, he waded as far into the water as he could toward our guard at Winnisimmitt ferry, & Calld to our Guard to Come & fetch him over which they did & conducted him to me & thought it my duty to Send him to your Excellency.
Inclosd are the Observations that have not been Sent before. I am with all Respect your Excellencys most Obedent & Very Humble Servt

Loammi Baldwin Lt Colo.

